30 So. 3d 638 (2010)
Nathaniel C. McCLAIN, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D09-5086.
District Court of Appeal of Florida, First District.
March 17, 2010.
Nathaniel C. McClain, pro se, Petitioner.
Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted. The Circuit Court for Madison County is directed to order a response to the petition for writ of habeas corpus in its case number 09-284-CA if appropriate, *639 and rule on the pending petition within 60 days of issuance of mandate in this cause.
PETITION GRANTED.
DAVIS, BENTON, and MARSTILLER, JJ., concur.